UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6800



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WENDELL ANTHONY JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:97-cr-00184-13)


Submitted: August 24, 2006                 Decided: August 31, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Anthony Jackson, Appellant Pro Se. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wendell Anthony Jackson appeals the district court’s

order denying relief on his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.      United States v. Jackson, No.

3:97-cr-00184-13 (W.D.N.C. filed Apr. 11, 2006 & entered Apr. 12,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -